NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted May 1, 2009*
                                    Decided May 1, 2009

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No.  08‐2185

AZIZ A. TOKH,                                        Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 06 C 489
WATER TOWER COURT HOME
OWNERS ASSOCIATION, et al.,                          Amy J. St. Eve,
    Defendants‐Appellees.                            Judge.

                                         O R D E R

        In 2004 Aziz Tokh enlarged the front stoop and back patio of his townhouse in
violation of a restrictive covenant contained in the declaration and bylaws of the Water


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2185                                                                                Page 2

Tower Court Home Owners Association.  In response, the Association fined him $500,
ordered him to restore his property to its original condition, and suspended for 60 days his
voting rights as a member of its Board of Directors.  Tokh then sued the Association and its
management company under the federal Fair Housing Act, alleging that they took these
actions against him because he is Muslim, Asian, and was born in Afghanistan.  See 42
U.S.C. § 3617; White v. U.S. Dept. of Housing & Dev., 475 F.3d 898, 907 (7th Cir. 2007).  The
district court granted the Association’s motion for summary judgment, reasoning that it had
provided a legitimate non‐pretextual justification for its actions—it had a fiduciary duty to
enforce the restrictive covenants set forth in the Association’s declaration and bylaws.  Tokh
did not file a timely appeal from that judgment.

        Tokh filed three post‐judgment motions simultaneously:  a request for
reconsideration, which, because Tokh filed it more than ten business days after judgment,
the district court correctly construed as a motion under Federal Rule of Civil Procedure
60(b); a motion for judgment as a matter of law, see FED. R. CIV. P. 50(b); and a request for
injunctive relief premised on the Association’s alleged violations of Illinois corporate
fiduciary law, see 205 ILCS 620/5‐3.  The district court denied all three motions on April 21,
2008, and Tokh appealed.  Because the appeal is timely only as to the April 21 order, we
confine our review to the district court’s denial of Tokh’s post‐judgment motions.

        Tokh first contends that the district court should have granted his motion for
reconsideration because the district court erroneously ruled that Tokh had not presented
sufficient evidence of discrimination.  But Tokh misunderstands the scope of Rule 60(b)
motions, the rulings on which we review deferentially for an abuse of discretion.  See Hicks
v. Midwest Transit, Inc., 531 F.3d 467, 474 (7th Cir. 2008).  A Rule 60(b) motion requires that
Tokh present newly discovered evidence or identify another limited ground for relief from
judgment specified in the Rule.  His motion does none of this; rather, it simply rehashes the
merits of the case based on the existing record.  It therefore improperly advances arguments
that Tokh should have presented in a timely appeal from the underlying judgment, which
he failed to do.  See Stoller v. Pure Fishing, Inc., 528 F.3d 478, 480 (7th Cir. 2008) (Rule 60(b)
motion for reconsideration is not a substitute for appeal); Karraker v. Rent‐A‐Center, Inc., 411
F.3d 831, 837 (7th Cir. 2005) (Rule 60(b) motion is not the time to rehash previously rejected
arguments).  Because Tokh has not shown the kind of extraordinary circumstances that
would warrant relief under Rule 60(b), see Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009),
we conclude that the district court did not abuse its discretion in denying his motion.

        Tokh next makes a confusing argument that the district court should have granted
his Rule 50 motion because counsel for the Association as well as the members of the
Association’s Board of Directors lacked “standing” under the Association’s bylaws and
local court rules to represent the Association in court.  To begin with, Rule 50 is inapplicable
No. 08‐2185                                                                              Page 3

to this case because it was decided at summary judgment, not after a trial.  See FED. R. CIV. P.
50(a)(1); Alexander v. Mount Sinai Hosp. Med. Ctr., 484 F.3d 889, 902 (7th Cir. 2007); see also
McSherry v. City of Long Beach, 423 F.3d 1015, 1019 (9th Cir. 2005) (holding that pretrial use
of Rule 50 was impermissible and noting that the rule presumes that a jury trial has begun
and that nonmoving party has finished presenting evidence).  And, even if we treat the
argument as another purported reason for relief from judgment under Rule 60(b), it has no
merit.  Tokh does not explain why an alleged deviation from these rules, which does not
affect the merits, invalidates a judgment that the Association is not liable.  And, in any case,
he doesn’t explain why he could not have presented this contention before judgment.  See
Karraker, 411 F.3d at 837.    

       Finally, Tokh contends that the district court wrongly denied his post‐judgment
motion for state‐law injunctive relief.  But the court did not decide the motion on the merits;
instead it declined to exercise supplemental jurisdiction because there were no remaining
federal claims.  See 28 U.S.C. § 1367; Golden Years Homestead, Inc. v. Buckland, 557 F.3d 457,
462 (7th Cir. 2009).  Furthermore, contrary to Tokh’s claim, the court did not have to wait for
the defendants to respond to the motion before it could assess its own jurisdiction to
entertain the motion.  See Myers v. County of Lake, Ind., 30 F.3d 847, 849‐50 (7th Cir. 1994). 
The court’s decision to decline supplemental jurisdiction was not an abuse of its discretion.
  
                                                                                    AFFIRMED.